[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] Supplemental Memorandum of Decision 
 This supplemental decision is necessitated by a template transfer error in the court's recent move to this jurisdiction. As a result of this error, the following sub-paragraphs of the order section did not print;
k.) neither party shall receive any alimony;
 l.) child support, via immediate wage withholding, is ordered, from the defendant to the plaintiff, in the amount of $156.00 per week;1
 l.) the plaintiff and the defendant shall provide such medical insurance for the benefit of the minor child as available at a reasonable cost through employment;
 m.) un-reimbursed medical expenses, including but not limited to medical treatment, pharmacological necessities, dental treatment, necessary orthodontiaCT Page 14985 services, optical services or necessary devices and/or psychiatric/psychological treatment, shall be shared equally by the parties2; and
 n.) the plaintiff may exercise her rights, if any, under COBRA at her sole expense.
The court
Daniel E. Brennan, Jr.